     Case 1:17-cv-01240-DAD-EPG Document 100 Filed 09/21/20 Page 1 of 7

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   FRANK WELLS,                                     No. 1:17-cv-01240-DAD-EPG (PC)
12                      Plaintiff,
13          v.                                        ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS, IN PART, AND
14   ROSA GONZALES,                                   GRANTING DEFENDANT’S MOTION FOR
                                                      SUMMARY JUDGMENT, IN PART
15                      Defendant.
                                                      (Doc. Nos. 58, 75, 92)
16

17          Plaintiff Frank Wells is a state prisoner proceeding pro se and in forma pauperis in this

18   civil rights action brought pursuant to 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302. This case

20   proceeds against defendant on plaintiff’s First Amendment free exercise claim, Religious Land

21   Use and Institutionalized Persons Act of 2000 (“RLUIPA”) claim, First Amendment retaliation

22   claim, Fourth Amendment unreasonable search claim, and claim under California Civil Code §

23   52.1 (the “Bane Act”). (Doc. Nos. 1, 8, 10.)

24          On May 14, 2020, the assigned magistrate judge issued findings and recommendations

25   recommending that defendant’s motion for summary judgment (Doc. No. 58) be granted in part,

26   and that defendant’s motion to strike plaintiff’s unauthorized sur-replies (Doc. No. 75) be denied.

27   (Doc. No. 92.) In particular, the magistrate judge recommended that defendant’s motion for

28   summary judgment on plaintiff’s First Amendment free exercise claim, RLUIPA claim, and
                                                      1
     Case 1:17-cv-01240-DAD-EPG Document 100 Filed 09/21/20 Page 2 of 7

 1   Fourth Amendment unreasonable search claim be granted, but that summary judgment on

 2   plaintiff’s First Amendment retaliation claim and Bane Act claim be denied. (Id. at 24.) In

 3   addition, the magistrate judge found that defendant is not entitled to summary judgment on

 4   qualified immunity grounds with respect to plaintiff’s First Amendment retaliation claim. (Id. at

 5   22–24.) The findings and recommendations contained notice that any objections thereto were to

 6   be filed within thirty (30) days after service. (Id. at 23.) On June 11, 2020, the court provided

 7   plaintiff with an extension of time in which to either file his objections or request an additional

 8   extension of time in which to do so. (Doc. No. 96.) On July 28, 2020, the court granted plaintiff

 9   a second 30-day extension of time in which to file his objections. (Doc. No. 98.) To date,

10   plaintiff has not filed any objections to the pending findings and recommendations, and the time

11   in which to do so has now passed. On June 11, 2020, defendant timely filed her objections to the

12   pending findings and recommendations. (Doc. No. 95.) Plaintiff did not file a reply to

13   defendant’s objections.

14          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

15   de novo review of this case. Having carefully reviewed the entire file, including defendant’s

16   objections, the undersigned adopts the pending findings and recommendations, in part. For the

17   reasons discussed below, the undersigned declines to adopt the pending findings and

18   recommendations as to plaintiff’s Bane Act claim. As to plaintiff’s other claims, the undersigned

19   concludes that the pending findings and recommendations are supported by the record and by

20   proper analysis.
21           In her objections to the pending findings and recommendations, defendant objects to the

22   recommendation that her motion for summary judgment on plaintiff’s retaliation and Bane Act

23   claims be denied. (Doc. No. 95 at 2.) Defendant also objects to the magistrate judge’s finding

24   that she is not entitled to qualified immunity with respect to plaintiff’s retaliation claim. (Id. at 7–

25   8.) Defendant does not object to the recommendation that her motion to strike be denied.

26          As to plaintiff’s retaliation claim, defendant contends that the magistrate judge failed to
27   consider that her conduct advanced a legitimate penological goal, which defendant characterizes

28   as “discouraging inmates from unlawfully obtaining contraband.” (Id. at 2–5.) However, the
                                                        2
     Case 1:17-cv-01240-DAD-EPG Document 100 Filed 09/21/20 Page 3 of 7

 1   undersigned notes that the magistrate judge did in fact consider defendant’s argument in this

 2   regard, providing the following analysis:

 3
                    Defendant contends that “preventing contraband is a legitimate,
 4                  compelling interest” and that she “had legitimate penological
                    reasons to counsel Plaintiff.” ([Doc. No. 58-2] at 25). There is no
 5                  doubt that “[c]ontrolling contraband within a prison is a legitimate
                    penological interest.” Nunez v. Duncan, 591 F.3d 1217, 1228 (9th
 6                  Cir. 2010). Rather, the question is whether threatening to write
                    Plaintiff up for manipulation of staff in response to Plaintiff stating
 7                  that he would file a staff misconduct complaint reasonably
                    advanced the goal of controlling contraband. The Court finds that it
 8                  does not. Plaintiff has a First Amendment right to file a grievance,
                    even if the subject of that grievance concerns his purported right to
 9                  keep something that a prison official believes is contraband. Filing
                    a grievance does not itself entitle him to keep the artifact. It merely
10                  provides a method to express his complaint and receive direction
                    from the prison. Filing a grievance, or threatening to file one, is not
11                  a manipulation of staff. It is a First Amendment right. Thus,
                    threatening to write Plaintiff up for manipulating staff did not
12                  reasonably advance the goal of controlling contraband, especially as
                    the contraband in question (i.e., the [Native spiritual artifact] soap
13                  bear totem) had already been confiscated.

14                  Accordingly, the Court finds Plaintiff has put forth evidence that,
                    taken in the light most favorable to Plaintiff, presents a genuine
15                  issue of material fact regarding whether Defendant Gonzales
                    threatened to write Plaintiff up for manipulation of staff in response
16                  to Plaintiff’s declaration that he would file a staff misconduct
                    complaint and whether the action did not reasonably advance a
17                  legitimate correctional goal.

18   (Doc. No. 92 at 13–14.) Defendant’s objections simply do not address this analysis. Moreover,

19   the undersigned finds the magistrate judge’s analysis to be proper and supported by the record.

20   Notably, the undersigned agrees that there are genuine issues of material fact that preclude
21   summary judgment in defendant’s favor on plaintiff’s retaliation claim because, as the magistrate

22   judge correctly found,

23
                    [i]t is undisputed that Plaintiff approached Defendant Gonzales on
24                  November 18, 2016 to informally resolve the confiscation of the
                    soap bear totem. Although the parties characterize the subsequent
25                  conversation in contrasting terms—counseling, informing, advising
                    as opposed to threatening—it is undisputed that Plaintiff stated that
26                  he intended to file a staff misconduct complaint against Defendant
                    and that Defendant stated that if Plaintiff continued he would be
27                  written up for manipulation of staff.

28   (Doc. No. 92 at 12) (internal citations omitted). In addition, the magistrate judge noted that the
                                                      3
     Case 1:17-cv-01240-DAD-EPG Document 100 Filed 09/21/20 Page 4 of 7

 1   parties disputed “whether the manipulation of staff write-up would be in the form of a counseling

 2   chrono (CDCR form 128) or a rules violation report (CDCR form 115).” (Id. at n.7.)

 3          As to defendant’s assertion of her entitlement to qualified immunity with respect to

 4   plaintiff’s retaliation claim, the magistrate judge found that plaintiff’s right under the First

 5   Amendment to file an inmate grievance was clearly established in November 2016 when he told

 6   defendant that he intended to file a staff misconduct complaint against her. (Doc. No. 92 at 12,

 7   23–24) (citing Entler v. Gregoire, 872 F.3d 1031, 1043 (9th Cir. 2017) (concluding that “a

 8   reasonable official would [] have understood that disciplining Entler for threatening to file a civil

 9   suit was constitutionally impermissible”)). In other words, “it was clearly established in

10   November 2016 that plaintiff’s threat to file a staff complaint against defendant Gonzales was

11   protected conduct,” and thus defendant is not entitled to summary judgment in her favor on

12   qualified immunity grounds with respect to plaintiff’s claim that defendant retaliated against him

13   by threatening to write him up for manipulation of staff after he stated he intended to file a staff

14   complaint. (Id. at 24.) The undersigned agrees with the magistrate judge’s finding in this regard.

15   See Gleason v. Placencia, No. 1:19-cv-00539-LJO-EPG, 2020 WL 3497001, at *3 (E.D. Cal.

16   June 29, 2020) (noting “threats of action, through either inmate grievance or lawsuit, have been

17   clearly ‘embraced’ as one of the contours of the constitutional right to redress of grievances”

18   under Ninth Circuit precedent).

19          Defendant argues that the magistrate judge erred in focusing “on a general broad

20   proposition” instead of ‘the specific factual context of the case.” (Doc. No. 95 at 8.) According
21   to defendant, the qualified immunity inquiry in this case is: “would a reasonable prison official in

22   Gonzales’s position have known that counseling an inmate that they cannot manipulate a staff

23   member to obtain contraband, was a violation of plaintiff’s constitutional rights?” (Id.) While

24   the undersigned recognizes that the qualified immunity inquiry must be undertaken in light of the

25   specific context of the particular case, see Saucier v. Katz, 533 U.S. 194, 201 (2001), here the

26   magistrate judge correctly found that there is a genuine dispute of material fact regarding
27   defendant’s conduct, i.e., whether defendant “counseled” plaintiff to discourage inmates from

28   obtaining contraband or “threatened” plaintiff with a write up for manipulation of staff in
                                                        4
     Case 1:17-cv-01240-DAD-EPG Document 100 Filed 09/21/20 Page 5 of 7

 1   response to his statement that he intended to file a grievance. If the finder of fact were to find the

 2   latter, defendant would not be entitled to qualified immunity. Accordingly, based on the evidence

 3   before the court on summary judgment, the undersigned agrees that defendant is not entitled to

 4   summary judgment in her favor on qualified immunity grounds with respect to plaintiff’s

 5   retaliation claim.1

 6           Finally, as to plaintiff’s Bane Act claim, defendant contends that the magistrate judge

 7   erred in failing to consider that speech alone cannot lead to liability under the Bane Act because

 8   “[s]peech is insufficient to establish the requisite threat unless it includes threats of violence.”

 9   (Doc. No. 95 at 6.) Defendant argues that the evidence before the court on summary judgment

10   shows that she did not threaten violence at any time, and at most, she threatened to write plaintiff

11   up for manipulation of staff and announced a punitive search of the law library in response to

12   plaintiff’s stating his intention to file a staff misconduct complaint against her. (Id.) The

13   undersigned notes that defendant appears to be raising this argument for the first time in her

14   objections to the pending findings and recommendations and thus it was not addressed by the

15   magistrate judge. Nevertheless, it is true that the Bane Act explicitly states that “speech alone is

16   not sufficient to support” a § 52.1 action, unless the “speech itself threatens violence” and the

17   person against whom the threat is directed “reasonably fears that, because of the speech, violence

18

19
     1
       Defendant also objects to the magistrate judge’s recommendation that summary judgment on
     plaintiff’s retaliation claim—specifically that defendant retaliated against him on November 18,
20   2016 by announcing a search of the law library clerk station where he worked—be denied. (Doc.
     No. 95 at 5.) Though not entirely clear, it appears that defendant objects because, according to
21   defendant, the magistrate judge did not afford appropriate deference and flexibility to defendant,
22   who submitted a declaration stating that she would have searched that area regardless of
     plaintiff’s intent to file a staff complaint. (Id.) The undersigned is not persuaded by defendant’s
23   argument, particularly because the magistrate judge correctly found that the evidence before the
     court on summary judgment, when taken in the light most favorable to plaintiff, established that
24   there is a genuine issue of material fact regarding “whether Defendant Gonzales announced a
     punitive search of the law library in response to Plaintiff’s declaration that he would file a staff
25   misconduct complaint and whether the action did not reasonably advance a legitimate
26   correctional goal.” (Doc. No. 92 at 16.) Whether deference is due or not, the court does not
     weigh evidence or make credibility determinations at the summary judgment stage. See T.W.
27   Elec. Serv., Inc. v. Pacific Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987) (“Nor does
     the judge [on summary judgment] make credibility determinations with respect to statements
28   made in affidavits, answers to interrogatories, admissions, or depositions”).
                                                         5
     Case 1:17-cv-01240-DAD-EPG Document 100 Filed 09/21/20 Page 6 of 7

 1   will be committed” and that “the person threatening violence had the apparent ability to carry out

 2   the threat.” Cal. Civ. Code § 52 .1(j); see also Price v. Peerson, 13-cv-3390-PSG-JEM, 2014 WL

 3   12579814, at *3 (C.D. Cal. Feb. 12, 2014) (“As California courts and federal district courts in the

 4   Ninth Circuit continually make clear, the Bane Act requires much more by way of threat,

 5   intimidation, and coercion than an allegedly false disturbance report.”) (and cases cited therein).

 6   The undersigned finds that the evidence before the court on summary judgment does not include

 7   any evidence even suggesting that defendant threatened violence against plaintiff. Here, the

 8   evidence on summary judgment is undisputed that defendant Gonzales did not actually issue a

 9   chrono or a rules violation report against plaintiff. Likewise, there is no allegation or evidence

10   that defendant Gonzales conducted a search of plaintiff’s work station at the law library as she

11   had announced on November 18, 2016 that she would do two weeks later. Thus, plaintiff’s Bane

12   Act claim is premised solely on alleged speech by defendant Gonzales. Accordingly, the court

13   will decline to adopt the findings and recommendations with respect to plaintiff’s Bane Act claim

14   and will grant defendant’s motion for summary judgment on that claim.

15           Accordingly,

16           1.     The findings and recommendations issued on May 14, 2020 (Doc. No. 92) are

17                  adopted, in part;

18           2.     Defendant’s motion for summary judgment (Doc. No. 58) is granted in part and

19                  denied in part;

20                  a.      Summary judgment is granted in defendant’s favor on plaintiff’s First
21                          Amendment free exercise claim, RLUIPA claim, Fourth Amendment

22                          unreasonable search claim, and Bane Act claim;

23                  b.      Summary judgment is denied as to plaintiff’s First Amendment retaliation

24                          claim;

25                  c.      Defendant is not entitled to qualified immunity on plaintiff’s First

26                          Amendment retaliation claim;
27           3.     Defendant’s motion to strike (Doc. No. 75) is denied; and

28   /////
                                                       6
     Case 1:17-cv-01240-DAD-EPG Document 100 Filed 09/21/20 Page 7 of 7

 1         4.    This action is referred back to the assigned magistrate judge for further

 2               proceedings.

 3   IT IS SO ORDERED.
 4
        Dated:   September 21, 2020
 5                                                     UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   7
